Citation Nr: 1433408	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1963 to July 1966.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In November 2013, the Board remanded the issue on appeal for in-service hospitalization records documenting the treatment for the left eye injury during service, a VA medical opinion that adequately addresses whether a current bilateral eye disability is causally or etiologically related to service, and subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran sustained a left eye injury, with left eye pain and some loss of vision in the left eye, during service, which healed without residuals.

2.  No right eye injury or disease was sustained during service, and no right eye disorder symptoms were manifested during service.

3.  The current bilateral eye disability was manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the January 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  Pursuant to the Board's prior remand directives, the in-service hospitalization records were obtained.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issue on appeal and considered the Veteran's testimony regarding the in-service left eye injury, the onset of bilateral symptoms, and the treatment for bilateral eye symptoms.  During the course of the hearing, the VLJ suggested that the Veteran submit a medical opinion from a treating medical provider linking the bilateral eye disability to service; however, no medical opinion has been received.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The RO provided the Veteran with a VA medical examination in connection with the appeal in July 2010.  A supplemental VA medical opinion was obtained in May 2014 from a VA medical reviewer.  Collectively, the VA medical examiner and VA medical reviewer provided the medical opinions based on an accurate medical history provided by the Veteran and review of the record, and considered the Veteran's complaints and reports of limitations as it related to the current symptomatology and its effects on daily life.  The VA medical examiner also performed a thorough eye evaluation of the Veteran.  In consideration thereof, the Board finds that, collectively, the VA medical examiner and VA medical reviewer had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinions.  The collective VA medical opinions were also supported by adequate rationale.  For these reasons, the Board finds that the collective VA medical opinions are adequate; therefore, no further medical examination or medical opinion is needed in this case.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review.  

Service Connection Legal Criteria for a Bilateral Eye Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Dry eye, meibomian gland dysfunction, cataracts, and refractive error are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

Service Connection Analysis for a Bilateral Eye Disability

The Veteran contends that the current bilateral eye disability, diagnosed as bilateral dry eye and meibomian gland dysfunction, cataracts, and refractive error, is causally or etiologically related to the left eye injury sustained during active service.  He asserts that current symptoms of eye pain and watering are the result of eye damage caused during service, and that the left eye symptoms of blurred vision, watering, and pain had their onset during service following the in-service left eye injury and have continued since that time.   
 
After review of all the lay and medical evidence of record, the Board finds that the Veteran sustained a left eye injury, with symptoms of left eye pain and some loss of vision, during service.  The service treatment records show that, in June 1964, the Veteran received approximately one week of hospital treatment during service for trauma to the left eye, with some loss of vision, after being struck in the eye with a rock thrown by a lawn mower.  The service medical examiner diagnosed hyphema of the left eye, and the left eye visual acuity at that time was noted to be 20/200.  See Dorland's Illustrated Medical Dictionary 891 (30th ed. 2003) (defining hyphema as hemorrhage within the anterior chamber of the eye).  

The weight of the evidence is against a finding of any right eye injury or disease during service, or that right eye disorder symptoms manifested during service.  The service treatment records are absent of any complaint of, diagnosis of, or treatment for right eye problems, including any disease or injury of the right eye, and the right eye was clinically evaluated as normal at the May 1966 service separation examination.   

The Board next finds that the weight of the evidence is against finding that the current bilateral eye disability was manifested during service, to include symptoms related thereto.  After initial treatment of the left eye injury in June 1964, there was no complaint or treatment for the left eye throughout the remaining two-year period of active service.  On the May 1966 service separation examination report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had "eye trouble," and it was noted that there had been trauma to the left eye that was "treated and healed" in 1964.  Also, at the May 1966 service separation examination, the visual acuity was 20/20 bilaterally, and the eyes, ophthalmoscopic system, pupils, and ocular motility were clinically evaluated as normal.  Because the eyes were evaluated at the service separation examination, the Board finds that the current bilateral eye disability is a condition that would have ordinarily been recorded during service; therefore, the service treatment records, which were generated contemporaneous to service and are likely to reflect accurately the Veteran's physical condition, and are complete, are of significant probative value and provide evidence against a finding of bilateral eye disability during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).    

The Board next finds that the weight of the evidence is against finding that a bilateral eye disability is otherwise causally or etiologically related to service.  The earliest diagnosis of a bilateral eye disability in the record is shown in 2007, approximately 41 years after service separation.  At that time, the Veteran was diagnosed with "early cataracts."  Post-service treatment records dated from 1970 to 2003 show medical treatment for various physical ailments on several occasions but without complaint, report, finding, or treatment for an eye disability.  See, e.g., April 1993 (reporting a past medical history of prior hospitalization for a left eye injury many years before, complaining only of right shoulder pain and left lower extremity varicosities, and showing that the eye examination was within normal limits); see also December 2000 and March 2002 private treatment records (noting normal fundi).  These records even show that the Veteran denied having any problems other than those being reported at various times.  See, e.g., February 1993 private treatment record (denying having any difficulties other than blood pressure and shoulder problems).  The October 1997 complaint of "mattery" eyes was reported with other symptoms and was attributed to a viral illness, not an eye disability.  The earliest complaint of an eye disability is shown in 2003, approximately 37 years after service separation.  The absence of evidence of complaint or diagnosis of a bilateral eye disability for more than three decades after service weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Also, after reviewing the record and considering the findings of the prior July 2010 VA medical examination, the May 2014 VA medical reviewer opined that the current bilateral dry eye and meibomian gland dysfunction, cataracts, and refractive error were not caused by or etiologically related to the prior left eye blunt trauma during service.  The May 2014 VA medical reviewer noted that the bilateral eye symptoms reported by the Veteran of surface irritation, tearing, and intermittent blurred vision were consistent with the examination findings of dry eyes and meibomian gland dysfunction, and explained that these conditions were common, incidental, and were not related to the Veteran's history of blunt trauma to the left eye during service.  The May 2014 VA medical reviewer further explained that meibomian gland dysfunction referred to plugging of the ducts of meibomian (oil) glands along the eyelid margins, which happened commonly to all people, and was worse with lid margin inflammation and dry/cold conditions where secretions solidified.  The May 2014 VA medical reviewer noted that the current meibomian gland dysfunction was not etiologically related to trauma to either eye.  

The May 2014 VA medical reviewer also explained that dry eye resulted from meibomian gland dysfunction as the absence of a normal oily, outer layer of the tear film (which comes from meibomian glands) led to poor tear film quality with rapid tear film evaporation, which caused a dry and irregular corneal surface, with irritation, blurry vision, and reflexive tearing (which can cause epiphora).  The May 2014 VA medical reviewer noted that, on the last medical examination, the Veteran had only trace nuclear sclerotic and cortical cataracts bilaterally, with the right slightly greater than left.  The May 2014 VA medical reviewer noted that these findings were normal aging-related changes, and the description of the lens was not consistent with traumatic cataract formation.  

The May 2014 VA medical reviewer further noted that the Veteran's refractive error on the last examination was fully corrected with +0.50 -0.25 x180 in the right eye and +1.50 -1.00 x045 in the left.  The May 2014 VA medical reviewer noted that the findings were within the range of normal for both eyes, and without any history of corneal laceration or rupture from the in-service trauma (i.e., no evidence of such had been demonstrated on examinations or reported in records or by the Veteran), a blunt trauma would not be expected to cause any astigmatism or other refractive error.  The May 2014 VA medical reviewer added that the left eye injury during service healed without sequalae.  Because the May 2014 VA medical reviewer based the medical opinion on adequate facts and data, and provided sufficient rationale for the medical opinion, it is of significant probative value and weighs against a finding of service incurrence.  

The Board notes that, on the November 2008 VA Form 21-526, the Veteran wrote that a specialist had told him that he had a cluster on the left eye due to an old injury.  The Veteran asserted that the old injury referenced by the specialist was probably the in-service eye injury (i.e., when the left eye was hit by a rock).  Also, at the Board hearing, he testified that a treating medical provider told him that the current bilateral eye disability "could be" related to the in-service left eye injury.  See Board hearing transcript, page 4.  The Veteran is competent to report what a treating medical provider told him; however, no medical statement from a medical provider relating the current bilateral eye disability to service has been provided.  Based on the Veteran's testimony at the Board hearing, the medical opinion was provided in speculative terms, suggesting only a possibility of a relationship between the bilateral eye disability and service rather than one of probability.  The medical opinion was also likely based on the inaccurate factual premise reported by the Veteran that the left eye symptoms began during service and continued thereafter.  The medical opinion, as reported by the Veteran, further did not address how an injury to the left eye during service would have caused a bilateral eye disability.  For these reasons, the medical opinions reported by the Veteran are of lesser probative value than the May 2014 VA medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

As it relates to the Veteran's testimony that service medical providers told him that he would likely have problems with the left eye for the rest of his life, the Board notes that the service treatment records, including the in-service hospitalization records, do not show that any service medical provider opined that there would be any residuals of the in-service left eye injury.  It was specifically noted on the May 1966 service separation report of medical history that the left eye injury had been treated and healed in 1964.  Also, at that time, the Veteran had the opportunity but did not report any left eye injury residuals.  After service, there were more than three decades when there was no complaint of eye problems due to a prior left eye injury during service.  For these reasons, the Board does not find the Veteran's account that service medical providers told him during service that he would have left eye injury residuals for the rest of his life to be credible evidence; therefore, it is of no probative value.       

The Board also notes that, in December 2010, the Veteran submitted several lay statements in support of the appeal.  Collectively, the Veteran's family members and pastor reported that the Veteran had often complained over the years of pain in the eye related to the in-service eye injury.  The Veteran's brother specifically reported that the Veteran had had eye problems since service separation.  Although the Veteran's family members and pastor are competent to report what they observed, their statements are inconsistent with, and outweighed by, the service separation examination showing normal eyes and a visual acuity of 20/20; the service separation report of medical history noting a left eye injury that had been treated and healed in 1964; the post-service treatment records showing no complaint of, diagnosis of, or treatment for eye problems for many years after service; and the negative May 2014 VA medical opinion.    

The Veteran has also alleged that he has had left eye symptoms since the initial injury during service; however, the report is inconsistent with, and outweighed by the service treatment records showing no further complaint, finding, or treatment for the left eye during service after the 1964 treatment; the May 1966 separation examination report showing normal eyes and a visual acuity of 20/20; the May 1966  service separation report of medical history noting a left eye injury that had been treated and healed in 1964; the subsequent affirmation by the Veteran during service that there had been no change in his medical condition since the May 1966 service separation examination, with the initialed notation of "None" when asked to list any exceptions to the statement; the post-service treatment records showing no complaint of, diagnosis of, or treatment for eye problems for many years after service separation, including the Veteran's February 1993 denial of any problems other than those reported; and the negative May 2014 VA medical opinion.  Because the Veteran had incentive to report accurately his medical history in order to receive medical treatment during service and after service, the statements made to medical providers during the course of medical treatment from 1964 to 2003 are particularly credible and of significant probative value.  The statements relating the onset of current bilateral eye symptoms to service, which were first made after filing the VA disability claim, are contradicted by other, more credible evidence of record; therefore, they are not credible and have no probative value.    

Although the Veteran has asserted that the current bilateral eye disability is causally related to service, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of his bilateral eye disability.  The etiology of the Veteran's eye disability is a complex medical etiological question dealing with the origin and progression of the ocular system, and the bilateral eye disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate eye symptoms that he experienced at any time, he is not competent to opine on whether there is a link between a bilateral eye disability, symptoms of which were manifested many years after service, and active service, including the left eye injury during service, because such a medical opinion requires specific medical knowledge and training.  The competent report of left eye symptoms since service is not credible.  For these reasons, the Veteran's unsupported lay opinion is of no probative value.    

Thus, the weight of the evidence is against a finding that a bilateral eye disability was incurred in or was otherwise caused by active service.  In consideration of the 

foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for a bilateral eye disability and, consequently, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral eye disability is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


